FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          August 7, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
STATE OF KANSAS,

      Plaintiff - Appellee,

v.                                                          No. 18-3044
                                                (D.C. No. 2:17-CV-02605-CM-JPO)
JULIUS KING RAMBO III,                                       (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
                 _________________________________

      Julius King Rambo III,1 proceeding pro se,2 appeals the district court’s order

dismissing this action. For the reasons discussed below, we affirm.




      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument wouldn’t materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment isn’t binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1;
10th Cir. R. 32.1.
       1
         In his complaint, Rambo identified his name as “Julius King Rambo III.”
R. 4. Yet in his brief on appeal, he insists we refer to him as “Rambo; Julius El.”
Aplt. Br. 3. We have elected, instead, to simply refer to him as “Rambo.”
       2
         Because Rambo appears pro se, we liberally construe his pleadings. See
Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009). But we won’t act as his
advocate. See id.
      In February 2017, Kansas authorities charged Rambo with attempted felony

theft in violation of state law. Rambo filed the present action in the federal district

court while his state-court prosecution was pending.

      On October 27, 2017, a magistrate judge issued a report and recommendation

advising the district court to dismiss Rambo’s action. The magistrate judge construed

Rambo’s action as a petition seeking removal of the state-court prosecution against

him. See 28 U.S.C. § 1443 (authorizing defendant to remove state criminal

prosecution to federal court if (1) state prosecution denies defendant’s right “under

any law providing for the equal civil rights of citizens” or (2) state prosecutes

defendant for actions defendant took “under color of authority derived from any law

providing for equal rights”). But the magistrate judge concluded that Rambo didn’t

allege any proper grounds for removing a state criminal proceeding to federal court.

Further, the magistrate judge explained that to the extent Rambo sought to bring a 42

U.S.C. § 1983 claim against Kansas, his claim fails because § 1983 claims aren’t

cognizable against states. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64

(1989) (“[A] [s]tate is not a person within the meaning of § 1983.”). Thus, the

magistrate judge recommended that the district court dismiss the action. The

magistrate judge also advised Rambo that he had 14 days to file any objections “if he

want[ed] to have appellate review of the proposed findings of fact, conclusions of

law, or the recommended disposition” in the report and recommendation. R. 13–14.

      Rambo subsequently filed two pleadings. But he didn’t label either pleading as

objections to the report and recommendation; rather, he labeled one “Supplement to

                                            2
Notice of Removal” and the other “Stay of Proceeding.” R. 15, 78. The district court

interpreted the latter pleading as objections to the report and recommendation3 but

determined that it didn’t “specifically object[] to any of [the magistrate judge’s]

findings.” R. 91. Accordingly, the district court adopted the report and

recommendation and dismissed Rambo’s claim. Rambo appeals.

       We conclude that Rambo failed to preserve his arguments for appellate review.

The firm-waiver rule bars appellate review of a magistrate judge’s report and

recommendation if the appellant didn’t timely object below. Morales-Fernandez v.

I.N.S., 418 F.3d 1116, 1119 (10th Cir. 2005); see also Fed. R. Civ. P. 72(b)(2)

(giving party “14 days after being served with a copy of the [magistrate judge’s]

recommended disposition” to “serve and file specific written objections to the

proposed findings and recommendations”). And only objections that are “sufficiently

specific to focus the district court’s attention on the factual and legal issues that are

truly in dispute” will preserve appellate review of those objections. United States v.

2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).

       Here, Rambo failed to raise before the district court any specific, timely

objections to the magistrate judge’s report and recommendation. Neither pleading

that Rambo filed after the magistrate judge issued his report and recommendation

contained specific objections. Moreover, Rambo filed the second of his pleadings, the

November 21 stay request, outside of Rule 72(b)(2)’s 14-day limitations period. So



       3
           The district court didn’t address Rambo’s supplement.
                                             3
even assuming that Rambo did raise specific objections in the stay request, those

objections would have been untimely.4 As such, the firm-waiver rule applies.

       Nevertheless, we may reach Rambo’s arguments on appeal despite his waiver

if we conclude that (1) he wasn’t aware of the time period for objections or (2) “the

‘interests of justice’ require review.” Duffield v. Jackson, 545 F.3d 1234, 1237 (10th

Cir. 2008) (quoting Morales-Fernandez, 418 F.3d at 1119). But neither exception

applies here. The magistrate judge specifically informed Rambo that he had 14 days

to file written objections, so he was aware of the time period to object.

       Nor does justice require appellate review. We consider on a case-by-case basis

whether the interests of justice require appellate review. See Wirsching v. Colorado,

360 F.3d 1191, 1197 (10th Cir. 2004). In making this determination, we may consider

“a pro se litigant’s effort to comply [with the rules for filing objections], the force

and plausibility of the explanation for [the litigant’s] failure to comply, and the

importance of the issues raised” on appeal. Morales-Fernandez, 418 F.3d at 1120;

see also id. at 1122 (deciding to apply interests-of-justice exception to firm-waiver

rule to review inadmissible alien’s indefinite-detention claim); Wirsching, 360 F.3d
4
         The district court docketed Rambo’s stay request as objections to the report
and recommendation. And although it concluded, as we do, that Rambo failed to
lodge any specific objections to the report and recommendation, the district court in
its order referred to Rambo’s stay request as “timely . . . objections.” R. 90. But this
characterization isn’t relevant to our application of the firm-waiver rule: the firm-
waiver rule applies on appeal regardless of the district court’s characterizations. See
Vega v. Suthers, 195 F.3d 573, 579–80 (10th Cir. 1999) (“[I]t is well-settled in this
circuit that a district court’s decision to review [a report and recommendation] de
novo, despite the lack of an appropriate objection, does not, standing alone, preclude
application of the waiver rule.”).
                                            4
at 1198 (finding First Amendment and due-process claims alleging that prisoner was

denied visitation with his child were questions “of considerable import” that

warranted review despite waiver (quoting Kent v. Johnson, 821 F.2d 1220, 1223 (6th

Cir. 1987))).

       Here, Rambo made no effort to comply with Rule 72(b)(2). And on appeal, he

offers no explanation for his failure to assert specific objections; indeed, the fact that

Rambo filed other documents in his case indicates he could have filed objections to

the report and recommendation if he chose to. And he doesn’t raise any issues of

sufficient importance to overcome his waiver. Rather, he simply reasserts the

arguments he initially made to the magistrate judge, which—though difficult to

discern—appear to allege that he’s innocent of the charge brought against him in

state court. We don’t mean to suggest that the question of Rambo’s guilt or innocence

is unimportant in a broader context; of course that question is critical to the state-

court proceedings against him. But it is not relevant to the question addressed in this

case: whether Rambo may remove his criminal proceedings to federal court. See

§ 1443 (prescribing requirements for removing criminal prosecution to federal court);

City of Greenwood v. Peacock, 384 U.S. 808, 826–28 (1966) (holding that state-court

criminal defendants who claimed they were innocent couldn’t remove prosecution to

federal court without meeting § 1443’s requirements). Therefore, the interests of

justice do not compel us to review these issues on appeal.




                                            5
Accordingly, we affirm the district court’s order dismissing Rambo’s appeal.




                                   Entered for the Court


                                   Nancy L. Moritz
                                   Circuit Judge




                                   6